

EMPLOYMENT AGREEMENT


BETWEEN


TETON ENERGY CORPORATION
 
AND
 
LONNIE BROCK
(Executive)
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January 1, 2008, (the
“Effective Date”) is entered into by and between Teton Energy Corporation, a
Delaware corporation (the “Company”), and Lonnie Brock, an individual with an
address at 219 Gallagher Court, Erie, Colorado 80516, (the “Executive”)
(collectively, the “Parties,” individually, a “Party”).
 
WITNESSETH:
 
WHEREAS, the Board of Directors of the Company (the “Board”) has requested and
the Executive has agreed to serve the Company as Executive Vice President and
Chief Financial Officer pursuant to the terms and conditions herein; and


WHEREAS, the Board has determined that it is in the best interest of the
Company, its affiliates, and its stockholders to assure that the Company will
have the continued dedication of the Executive, notwithstanding the possibility,
threat, or occurrence of a Change in Control (as defined in Article Seven
herein); and


WHEREAS, the Board has determined that it is in the best interests of the
Company and its stockholders to indemnify the Executive for claims for damages
arising out of or relating to the performance of such services to the Company in
accordance with the terms and conditions set forth in this Agreement and
pursuant to Delaware law; and


WHEREAS, as an inducement to serve and in consideration for such services, the
Company has agreed to indemnify the Executive for claims for damages arising out
of or relating to the performance of such services to the Company in accordance
with the terms and conditions set forth in a separate agreement, which
indemnification agreement is attached as an exhibit hereto and is incorporated
herein by reference; and


WHEREAS, in order to accomplish these objectives and establish the rights,
duties and obligations of the Parties, which shall be generally stated herein
and which may be more fully stated in other agreements between the Parties,
including equity-based agreements, indemnity agreements, and other employment or
incentive related agreements as the Company or the Board may adopt from time to
time, the Board has caused the Company to enter into this Agreement;


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, the Parties, intending to be legally bound, hereby
agree as follows:
 
1

--------------------------------------------------------------------------------


 
ARTICLE ONE
 
DEFINITIONS
 
1. Definitions. As used in this Agreement:
 
1.1 The term “Accrued Obligations,” when used in the case of the Executive’s
death or disability shall mean the sum of (1)  that portion Executive’s Base
Salary that was not previously paid to the Executive from the last payment date
through the Date of Termination, and (2) an amount equal to 12 months salary at
the level of the Executive’s Base Salary then in effect,
 
1.2 The term “Automatic Extension” shall have the meaning set forth in Section
2.2 herein.
 
1.3 The term “Base Salary”, shall have the meaning set forth in Section 3.1
herein.
 
1.4 The term “Board” shall have the meaning set forth in the recitals.
 
1.5 The term “Cause” shall have the meaning set forth in Section 4.3 herein.
 
1.6 The term “Common Stock” shall mean the Common Stock, par value $0.001, of
the Company.
 
1.7 The term “Compensation Committee” shall mean the Compensation Committee of
the Company.
 
1.8 The term “Corporate Documents” shall mean the Company’s Certificate of
Incorporation, as amended and/or its Bylaws, as amended.
 
1.9 The term “Effective Date” shall have the meaning set forth in the preamble.
 
1.10 The term “Good Reason” shall have the meaning set forth in Section 4.4
herein.
 
1.11 The term “Initial Term” shall have the meaning set forth in Section 2.2
herein.
 
1.12 The term “Severance Benefit” shall have the meaning set forth in Section
4.8(a)(i) herein.
 
1.13 The term “Without Cause” shall have the meaning set forth in Section 4.3
herein.
 
1.14 The term “Without Good Reason” shall have the meaning set forth in Section
4.5 herein.
 
ARTICLE TWO
 
POSITION & DUTIES
 
2. Employment.
 
2.1 Title. The Executive shall serve as the Executive Vice President and Chief
Financial Officer of the Company and agrees to perform services for the Company
and such other affiliates of the Company, as described in Section 2 herein.
 
2

--------------------------------------------------------------------------------


 
2.2 Term. The Executive’s employment shall be for an initial term of two (2)
years (“Initial Term”), commencing on the Effective Date. The Executive’s
employment shall be automatically extended on the day after the second year
anniversary of the Effective Date (“Automatic Extension”), and on each second
anniversary date thereof, for additional two (2) year periods unless, with
respect to any such Automatic Extension, Executive’s employment is terminated by
either party during the 60-day period prior to such anniversary date as provided
in Article Four.
 
2.3 Duties and Responsibilities. The Executive shall report to the Chief
Executive Officer (the “CEO”) and in his capacity as an officer of the Company
shall perform such duties and services as may be appropriate for a senior
executive and as are assigned to him by the CEO. During the term of this
Agreement, the Executive shall, subject to the direction of the CEO, oversee and
direct such assigned operations of the Company and shall perform such duties as
are customarily performed by an Executive Vice President and Chief Financial
Officer of an oil and gas exploration company such as the Company or as are
otherwise delegated to him from time to time by the CEO or such other matters
and projects as may from time to time be reasonably assigned to him by the CEO.
 
2.4 Performance of Duties. During the term of the Agreement, except as otherwise
approved by the CEO or as provided below, the Executive agrees to devote his
full business time, effort, skill and attention to the affairs of the Company
and its subsidiaries, will use his best efforts to promote the interests of the
Company, and will discharge his responsibilities in a diligent and faithful
manner, consistent with sound business practices. The foregoing shall not,
however, preclude Executive from devoting reasonable time, attention and energy
in connection with the following activities, provided that such activities do
not materially interfere with the performance of his duties and services
hereunder:
 
(a) serving as a director or a member of a committee of any company or
organization, if serving in such capacity does not involve any conflict with the
business of the Company or any subsidiary and such other company or organization
is not in competition, in any manner whatsoever, with the business of the
Company or any of its subsidiaries;
 
(b) fulfilling speaking engagements;
 
(c) engaging in charitable and community activities;
 
(d) managing his personal business and investments; and
 
(e) any other activity approved of by the Board. For purposes of this Agreement,
any activity specifically listed on Schedule A shall be considered as having
been approved by the Board.
 
2.5 Representations and Warranties of the Executive with Respect to Conflicts,
Past Employers and Corporate Opportunities. The Executive represents and
warrants that:
 
(a) his employment by the Company will not conflict with any obligations which
he has to any other person, firm or entity;
 
(b) he has not brought to the Company (during the period before the signing of
this Agreement) and he will not bring to the Company any materials or documents
of a former or present employer, nor will he knowingly bring any confidential
information or property of any other person, firm or entity; and
 
3

--------------------------------------------------------------------------------


 
(c) he will not, without disclosure to and approval of the Board, directly or
indirectly, assist or have an active interest in (whether as a principal,
stockholder, lender, employee, officer, director, partner, venturer, consultant
or otherwise) in any person, firm, partnership, association, corporation or
business organization, entity or enterprise that competes with or is engaged in
a business which is substantially similar to the business of the Company except
that ownership of not more than two percent (2%) of the outstanding securities
of any class of any publicly held entity shall not be deemed a violation of this
Section 2.5; provided, further, that any investment specifically listed on
Schedule A shall not be deemed a violation of this Section 2.5.
 
2.6 Activities and Interests with Companies Doing Business with the Company. In
addition to those activities and interests of Executive disclosed on Schedule A
attached hereto, Executive shall promptly disclose to the Board, in accordance
with the Company’s policies, full information concerning any interests, direct
or indirect, he holds (whether as a principal, stockholder, lender, executive,
director, officer, partner, venturer, consultant or otherwise) in any business
which, as reasonably known to Executive, purchases or provides services or
products to, the Company or any of its subsidiaries, provided that the Executive
need not disclose any such interest resulting from ownership of not more than
two (2%) of the outstanding securities of any class of any publicly held entity.
 
2.7 Other Business Opportunities. Nothing in this Agreement shall be deemed to
preclude the Executive from participating in other business opportunities if and
to the extent that: (a) such business opportunities are not directly competitive
with, similar to the business of the Company, or would otherwise be deemed to
constitute an opportunity appropriate for the Company, (b) the Executive’s
activities with respect to such opportunities do not have a material adverse
effect on the performance of the Executive’s duties hereunder, and (c) the
Executive’s activities with respect to such opportunity have been fully
disclosed in writing to the Board.
 
2.8 Reporting Location. For purposes of this Agreement, the Executive’s
reporting location shall be Denver, Colorado, which shall include the
metropolitan area within a 40 mile radius from the Company’s current office.
 
ARTICLE THREE
 
COMPENSATION
3. Compensation.
 
3.1 Base Salary. Executive shall receive an initial annual base salary of Two
Hundred Five Thousand Dollars ($205,000.00), payable bi-monthly in arrears (the
“Base Salary”) and subject to all federal, state, and municipal withholding
requirements. The Base Salary shall be reviewed by the CEO and the Board,
annually for any increase.
 
3.2 Cash Bonus. The Executive shall be eligible for a cash bonus equal to an
amount of up to one hundred percent (100%) of his Base Salary for each fiscal
year he is employed by the Company (annualized for any fiscal year consisting of
less than 12 full months or with respect to which the Executive has been
employed by the Company for less than twelve (12) full months. Each Cash Bonus
shall be paid no later than the end of the third month of the fiscal year next
following the fiscal year in respect of which the Cash Bonus is awarded, unless
the Executive shall elect to defer the receipt of such Cash Bonus that may be
approved by the Board from time to time. The Executive understands that the cash
bonus, if any, shall be performance based, which objectives shall be set by the
Compensation Committee.
 
4

--------------------------------------------------------------------------------


 
3.3 Equity-Based Compensation. The Executive shall be entitled to participate in
all equity-based compensation plans offered by the Company to the same extent as
provided to other senior executives of the Company and as determined by the
Board of Directors. The Executive understands that as of the date of this
Agreement, the only equity-based plan offered by the Company is the 2005
Long-term Incentive Plan.
 
Notwithstanding any other provision of this Agreement, effective January 1,
2008, the Executive shall be entitled to 20,000 restricted shares of Teton
common stock, which shall vest in equal increments over a period of three years
and be subject to a restricted stock agreement in a form substantially similar
to the form of agreement in Exhibit B. In addition, the Executive shall be
entitled to a target grant of 100,000 (base objective) or 200,000 (stretch
objective) performance share units (or such similar form of award as the
Compensation Committee may determine) under the Company’s Long-term Incentive
Plan at the next regularly scheduled grant (which normally occurs during the
first quarter of the Company’s fiscal year). The Executive understands that this
target is in respect of the first grant for which the Executive becomes eligible
and that future grants, if any, will be subject to the discretion of the
Compensation Committee.
 
Upon a Change of Control, all equity-based compensation will be treated in the
same manner as if Executive’s employment was terminated by the Company Without
Cause.
 
3.4 Participation In Benefit Plans.
 
(a) Retirement Plans. Executive shall be entitled to participate, without any
waiting or eligibility periods, in all qualified retirement plans provided to
other executive officers and other key employees.
 
(b) Taxes. The Company shall pay, on a grossed-up basis for federal, state, and
local income taxes, the amount of any excise tax payable by Executive as a
result of any payments triggered by this Agreement, or other compensation
agreements between Executive and the Company, or any of its subsidiaries and any
income tax payable by Executive as a result of any payments in Common Stock
triggered by this Agreement or other compensation agreements between Executive
and the Company, or any of its subsidiaries, except as might otherwise be
provided such benefit plan.
 
(c) Employee Benefit Plans and Insurance. The Executive shall have the right to
participate in employee benefit plans and insurance programs of the Company that
the Company may sponsor from time to time and to receive customary Company
benefits, if those benefits are so offered to other senior executives of the
Company. Nothing herein shall obligate the Executive to accept such benefits if
and when they are offered.
 
(d) Vacation.
 
(i) The Executive shall be entitled to four (4) weeks of vacation per calendar
year, which vacation level shall be reviewed by the Board from time to time. No
more than 1.5 times (1.5x) Executive’s authorized annual vacation allocation may
be accrued, at any given time. In the event that Executive has reached his
maximum authorized vacation allocation, accrual will not re-commence until
Executive uses some of his paid vacation credit and thereby brings the balance
below his maximum. Accrued paid vacation credit forfeited because of an excess
balance can not be retroactively reapplied.
 
5

--------------------------------------------------------------------------------


 
(ii) Pay will only be provided for any unused, accrued paid vacation credit at
the time of Executive’s separation from the business by the Company due to a
reduction in force, by Executive upon retirement, or upon the death of an
employee, provided that Executive has been a regular full-time employee for
three calendar months prior to such event. Termination of employment for Cause
by the Company, or Executive’s resignation, will result in the forfeiture of any
unused paid vacation credit.
 
(e) Paid Holidays. The Executive shall be entitled to such paid holidays as are
generally available to all employees. As of the date of this Agreement, the
Company’s employees are permitted to observe ten (10) paid holidays.
 
(f) Reimbursement of Expenses. Executive shall be entitled to reimbursement
within a reasonable time for all properly documented and approved expenses for
travel. The Company shall reimburse business expenses of Executive directly
related to Company business, including, but not limited to, airfare, lodging,
meals, travel expenses, medical expenses while traveling not covered by
insurance, business entertainment, expenses associated with entertaining
business persons, local expenses to governments or governmental officials,
tariffs, applicable taxes outside of the United States, special expenses
associated with travel to certain countries, supplemental life insurance or
supplemental insurance of any kind or special insurance rates or charges for
travel outside the United States (unless such insurance is being provided by the
Company), rental cars and insurance for rental cars, and any other expenses of
travel that are reasonable in nature or that have been otherwise pre-approved.
Executive shall be governed by the travel and entertainment policy in effect at
the Company.
 
3.5 Relocation Expenses. In the event that Executive is required to move from
his primary residence and consents to such move, then Executive shall be
provided with relocation assistance as provided below:
 
(a) Housing and Temporary Lodging. The Company will pay the costs for the
Executive and his family of house-hunting trips and the cost of transporting
Executive, his spouse, furniture, household effects, and vehicles, to the area
in which the Company will be headquartered. In addition, the Company will pay
the cost of Executive’s travel, temporary living expenses, including housing,
whether hotel or apartment, and meals, during the period prior to Executive’s
move to the city in which the Company will be headquartered.
 
3.6 Severance Benefit. In the event that Executive’s employment is terminated,
other than for Cause, Executive shall receive compensation pursuant to Section
4.8 herein.
 
3.7 Payroll Procedures and Policies. All payments required to be made by the
Company to the Executive pursuant to this Article Three shall be paid on a
regular basis in accordance with the Company’s normal payroll procedures and
policies.
 
ARTICLE FOUR
 
TERMINATION OF EMPLOYMENT
 
4.1 Death. The Executive’s employment shall terminate automatically upon the
Executive’s death during the Employment Term.
 
6

--------------------------------------------------------------------------------


 
4.2 Disability. If the Company determines in good faith that the Disability (as
defined below) of the Executive has occurred during the Employment Term, the
Company may give the Executive notice of its intention to terminate the
Executive’s employment. In such event, the Executive’s employment hereunder
shall terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”); provided, that, within the 30-day
period after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
hereunder on a full-time basis for an aggregate of 180 days within any given
period of 270 consecutive days (in addition to any statutorily required leave of
absence and any leave of absence approved by the Company) as a result of the
incapacity of the Executive, despite any reasonable accommodation required by
law, due to bodily injury or disease or any other mental or physical illness,
which will, in the opinion of a physician selected by the Company or its
insurers and acceptable to the Executive or the Executive’s legal
representative, be permanent and continuous during the remainder of the
Executive’s life.
 
4.3 Termination by Company.
 
(a) Termination for Cause.
 
The Company may terminate the Executive’s employment hereunder for Cause (as
defined below). For purposes of this Agreement, “Cause” shall mean:
 
(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties hereunder (other than any such failure resulting from
bodily injury or disease or any other incapacity due to mental or physical
illness) after a written demand for substantial performance is delivered to the
Executive by the CEO or the Board, which specifically identifies the manner in
which the CEO or the Board believes the Executive has not substantially
performed the Executive’s duties; or
 
(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably detrimental to the Company and/or
its affiliated companies, monetarily or otherwise.


For purposes of this provision, no act, or failure to act, on the part of the
Executive shall be considered “willful” unless done, or omitted to be done, by
the Executive in bad faith or without reasonable belief that the Executive’s
action or omission was in the best interests of the Company. Any act, or failure
to act, based upon authority given pursuant to a resolution duly adopted by the
Board, upon the instructions of the Chief Executive Officer or another senior
officer of Company, or based upon the advice of counsel for the Company shall be
conclusively presumed to be done, or omitted to be done, by the Executive in
good faith and in the best interests of the Company and its affiliated
companies. The cessation of employment of the Executive shall not be deemed to
be for Cause unless and until there shall have been delivered to the Executive a
copy of a resolution duly adopted by the affirmative vote of not less than
two-thirds of the entire membership of the Board then in office at a meeting of
the Board called and held for such purpose (after reasonable notice is provided
to the Executive and the Executive is given an opportunity, together with
counsel, to be heard before the Board) finding that, in the good faith opinion
of the Board, the Executive is guilty of the conduct described in subparagraph
(i) or (ii) above, and specifying the particulars thereof in detail.
 
(iii) the Executive’s conviction of, or plea of nolo contendere to, any felony
of theft, fraud, embezzlement or violent crime.
 
7

--------------------------------------------------------------------------------


 
(b) Termination Without Cause.
 
All terminations by the Company that are not for Cause, or on the occasion of
the Executive’s death or disability, or that are not terminations during the
60-day period prior to any anniversary date as provided in Section 2.2 or
Section 4.5, shall be considered Without Cause.
 
4.4 Termination by Executive. The Executive may terminate the Executive’s
employment hereunder (x) at any time during the Employment Term for Good Reason
(as defined below) or (y) during the Window Period (as defined below) Without
Good Reason. For purposes of this Agreement, the “Window Period” shall mean the
30-day period immediately following the first anniversary of the Effective Date,
and “Good Reason” shall mean any of the following (without the Executive’s
express written consent):
 
(a) The assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), duties, functions, responsibilities or authority as contemplated
by Section 2.3 of this Agreement, or any other action by the Company that
results in a diminution in such position, duties, functions, responsibilities or
authority, excluding for this purpose an isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;
 
(b) Any failure by the Company to comply with any of the provisions of Section
2.3 of this Agreement, other than an isolated, insubstantial and inadvertent
action not taken in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;
 
(c) The Company’s requiring the Executive to be based at any office or location
other than as provided in Section 2.8 of this Agreement or the Company’s
requiring the Executive to travel on the Company’s or its affiliated companies’
business to a substantially greater extent than during the three-year period
immediately preceding the Effective Date;


(d) Any failure by the Company to provide Executive with the compensation
provided for in Article III, which is not promptly remedied by the Company after
notice thereof given by Executive;
 
(e) Any failure by the Company to comply with and satisfy Section 8.1 of this
Agreement; or
 
(f) Any purported termination by the Company of the Executive’s employment
hereunder otherwise than as expressly permitted by this Agreement, and for
purposes of this Agreement, no such purported termination shall be effective.


For purposes of this Section 4.4, any good faith determination of “Good Reason”
made by the Executive shall be conclusive.
 
4.5 Termination without Prejudice. The Company or Executive may terminate this
Agreement at any time during the 60-day period prior to each Automatic
Extension.
 
8

--------------------------------------------------------------------------------


 
4.6 Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive (other than a termination pursuant
to Section 4.1) shall be communicated by a Notice of Termination (as defined
below) to the other party hereto. For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which (a) indicates the specific termination
provision in this Agreement relied upon, (b) in the case of a termination for
Disability, Cause or Good Reason, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (c) specifies the Date of
Termination (as defined in Section 4.7 below); provided, however, that
notwithstanding any provision in this Agreement to the contrary, a Notice of
Termination given in connection with a termination (i) for Cause shall be given
by the Company, or (ii) for Good Reason shall be given by the Executive, within
a reasonable period of time, not to exceed 120 days, following the occurrence of
or the discovery of the event giving rise to such right of termination. The
failure by the Company or the Executive to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of
Disability, Cause or Good Reason shall not waive any right of the Company or the
Executive hereunder or preclude the Company or the Executive from asserting such
fact or circumstance in enforcing the Company’s or the Executive’s rights
hereunder.
 
4.7 Date of Termination. For purposes of this Agreement, the “Date of
Termination” shall mean the effective date of termination of the Executive’s
employment hereunder, which date shall be (a) if the Executive’s employment is
terminated by the Executive’s death, the date of the Executive’s death, (b) if
the Executive’s employment is terminated because of the Executive’s Disability,
the Disability Effective Date, (c) if the Executive’s employment is terminated
by the Company (or applicable affiliated company) for Cause or by the Executive
for Good Reason, the date on which the Notice of Termination is given, (d) if
the Executive’s employment is terminated pursuant to Section 2.2, the date on
which the Employment Term ends pursuant to Section 2.2 due to a party’s delivery
of a Notice of Termination thereunder, and (e) if the Executive’s employment is
terminated for any other reason, the date specified in the Notice of
Termination, which date shall in no event be earlier than the date such notice
is given; provided, however, that if within 30 days after any Notice of
Termination is given, the party receiving such Notice of Termination notifies
the other party that a dispute exists concerning the termination, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties or by a final judgment, order or
decree of a court of competent jurisdiction (the time for appeal therefrom
having expired and no appeal having been perfected).
 
4.8 Obligations of the Company upon Termination.
 
(a) Good Reason or During the Window Period; Other Than for Cause, Death or
Disability. If, during the Employment Term, the Company (or applicable
affiliated company) shall terminate the Executive’s employment hereunder other
than for Cause, Death or Disability or the Executive shall terminate the
Executive’s employment either for Good Reason or Without Good Reason during the
Window Period:
 
(i) the Company shall pay to the Executive (either in a lump sum or on in equal
monthly installments over a 12-month period after the Date of Termination, at
the Company’s option) the sum of (1)  that portion of Executive’s Base Salary
that was not previously paid to the Executive from the last payment date through
the Date of Termination, and (2) an amount equal to 12 months salary at the
level of the Executive’s Base Salary then in effect, (such 12 months amount is
hereinafter referred to as the “Severance Amount”);
 
(ii) all stock options, stock appreciation rights, and restricted stock shall
immediately vest;
 
9

--------------------------------------------------------------------------------


 
(iii) all stock options and stock appreciation rights shall be payable in Common
Stock;


(iv) all performance share units that would vest in the course of any fiscal
year shall vest on a pro rata basis; and


(v) the Company shall pay, on a grossed-up basis (as determined in the same
manner as under Section 3.4(b) herein) the amount of any excise and income taxes
payable by Executive as a result of any payments in Common Stock triggered by
this Agreement, or other agreements between Executive and the Company, or any of
its subsidiaries.
 
To the extent not theretofore paid or provided, the Company shall timely pay or
provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy, practice or arrangement or contract or agreement of the Company and its
affiliated companies (such other amounts and benefits hereinafter referred to as
the “Other Benefits”).
 
(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Term, this Agreement shall terminate
without further compensation obligations to the Executive’s legal
representatives under this Agreement, other than for (i) payment of Accrued
Obligations (which shall be paid to the Executive’s estate or beneficiary, as
applicable, in a lump sum in cash within 90 days of the Date of Termination) and
the timely payment or settlement of any other amount pursuant to the Other
Benefits and (ii) treatment of all other compensation under existing plans as
provided by the terms and rules of those plans.
 
(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Term, this Agreement shall
terminate without further compensation obligations to the Executive, other than
for payment of Accrued Obligations (which shall be paid to the Executive in a
lump sum in cash within 90 days of the Date of Termination) and the timely
payment or settlement of any other amount pursuant to the Other Benefits, and
(ii) treatment of all other compensation under existing plans as provided by the
terms and rules of those plans.
 
(d) Cause; Other than for Good Reason or During the Window Period. If the
Executive’s employment is terminated for Cause during the Employment Term, this
Agreement shall terminate without further compensation obligations to the
Executive other than the obligation to pay the Executive the Base Salary through
the Date of Termination plus the amount of any compensation previously deferred
by the Executive, in each case to the extent theretofore unpaid and to reimburse
expenses pursuant to Section 3.4(g) incurred prior to the Termination Date. If
the Executive voluntarily terminates the Executive’s employment during the
Employment Term, excluding a termination either for (i) Good Reason or (ii)
Without Good Reason during the Window Period, this Agreement shall terminate
without further compensation obligations to the Executive, other than for the
that portion of Executive’s Base Salary that was not previously paid to the
Executive from the last payment date through the effective date of the
Executive’s voluntary termination plus the amount of any compensation previously
deferred by the Executive, in each case to the extent theretofore unpaid, to
reimburse expenses pursuant to Section 3.4(g) incurred prior to the Termination
Date and the timely payment or provision of the Other Benefits, as provided in
any applicable plan; and the Executive shall have no further obligations nor
liability to the Company. In such case, any amounts owed to the Executive shall
be paid to the Executive in a lump sum in cash within 90 days of the Date of
Termination subject to applicable laws and regulations.
 
10

--------------------------------------------------------------------------------


 
4.9 Continuation of Payments During Disputes. The Parties agree that in the case
of:
 
(a) termination which the Company contends is for Cause, but Executive claims is
not for Cause; or
 
(b) termination by Executive under Section 4.4 herein,
 
the Company shall continue to pay all compensation due to the Executive
hereunder until the resolution of such dispute, but the Company shall be
entitled to repayment of all sums so paid, if ultimately it shall be determined
by a court of competent jurisdiction, in a final non-appealable decision, that
the termination was for Cause or such termination by Executive was not
authorized under Section 4.4 herein, and all sums so repaid shall bear interest
from the date from the date on which such court makes such determination at the
prime rate as published in The Wall Street Journal on the date on which such
court makes such determination. Any such reimbursement of payments by the
Executive shall not include any legal fees or other loss, costs, or expenses
incurred by the Company, notwithstanding any provision of the Indemnification
Agreement, which is attached as Exhibit A and is considered a part of this
Agreement.
 
ARTICLE FIVE
 
INDEMNIFICATION
 
5. Indemnification. The Executive shall be indemnified and held harmless
pursuant to the terms and conditions set forth in the Indemnification Agreement
substantially in the form attached as Exhibit A hereto.
 
ARTICLE SIX
 
CONFIDENTIALITY
 
6. Confidentially; Non-Competition; and Non-Solicitation.
 
6.1 Confidentiality. In consideration of employment by the Company and the
Executive’s receipt of the salary and other benefits associated with the
Executive’s employment, and in acknowledgment that (a) the Company is engaged in
the oil and gas business, (b) maintains secret and confidential information, (c)
during the course of the Executive’s employment by the Company such secret or
confidential information may become known to the Executive, and (d) full
protection of the Company’s business makes it essential that no employee
appropriate for his or her own use, or disclose such secret or confidential
information, the Executive agrees that during the time of the Executive’s
employment and for a period of one (1) year following the termination of the
Executive’s employment with the Company, the Executive agrees to hold in strict
confidence and shall not, directly or indirectly, disclose or reveal to any
person, or use for his own personal benefit or for the benefit of anyone else,
any trade secrets, confidential dealings, or other confidential or proprietary
information of any kind, nature, or description (whether or not acquired,
learned, obtained, or developed by Executive alone or in conjunction with
others) belonging to or concerning the Company or any of its subsidiaries,
except (i) with the prior written consent of the Company duly authorized by its
Board, (ii) in the course of the proper performance of the Executive’s duties
hereunder, (iii) for information (x) that becomes generally available to the
public other than as a result of unauthorized disclosure by Executive or his
affiliates or (y) that becomes available to the Executive on a non-confidential
basis from a source other than the Company or its subsidiaries who is not bound
by a duty of confidentiality, or other contractual, legal, or fiduciary
obligation, to the Company, or (iv) as required by applicable law or legal
process. Notwithstanding the foregoing, this Section is not intended, nor shall
be construed, to prohibit the Executive’s use of the Executive’s general
knowledge, skill and experience or the Executive’s inventive powers.
 
11

--------------------------------------------------------------------------------


 
6.2 Non-Competition. During the Executive’s employment with the Company and for
so long as the Executive receives any Severance Benefit or is receiving any
Severance Amount as provided in Section 4.8(a)(i) in respect of the termination
of his employment, Executive shall not be engaged as an officer or executive of,
or in any way be associated in a management or ownership capacity with any
corporation, company, partnership or other enterprise or venture which conducts
a business which is in direct competition with the business of the Company;
provided, however, that Executive may own not more than two percent (2%) of the
outstanding securities, or equivalent equity interests, of any class of any
corporation, company, partnership, or enterprise that is in direct competition
with the business of the Company, which securities are listed on a national
securities exchange or traded in the over-the-counter market. For purposes of
this Agreement, if the Executive is paid a lump sum Severance Amount then it
shall be deemed that the Executive is continuing to receive a Severance Benefit
or Severance Amount for the number of months of the Executive’s Base Salary
represented by the lump sum payment. It is expressly agreed that the remedy at
law for breach of this covenant is inadequate and that injunctive relief shall
be available to prevent the breach thereof.
 
6.3 Non-Solicitation. The Executive also agrees that he will not, directly or
indirectly, during the term of his employment or within one (1) year after
termination of his employment for any reason, in any manner, encourage,
persuade, or induce any other employee of the Company to terminate his
employment, or any person or entity engaged by the Company to represent it to
terminate that relationship without the express written approval of the Company.
It is expressly agreed that the remedy at law for breach of this covenant is
inadequate and that injunctive relief shall be available to prevent the breach
thereof.
 
ARTICLE SEVEN
 
CHANGE OF CONTROL
 
7. Certain Definitions.
 
7.1 Change of Control Effective Date. The “Change of Control Effective Date”
shall mean the first date during the Change of Control Period (as defined in
Section 7.2) on which a Change of Control occurs. Notwithstanding anything in
this Agreement to the contrary, if a Change of Control occurs and if the
Executive’s employment with the Company (or applicable affiliated company) is
terminated prior to the date on which the Change of Control occurs, and if it is
reasonably demonstrated by the Executive that such termination of employment
(i) was at the request of a third party who has taken steps reasonably
calculated to effect a Change of Control or (ii) otherwise arose in connection
with or anticipation of a Change of Control, then for all purposes of this
Agreement the “Change of Control Effective Date” shall mean the date immediately
prior to the date of such termination of employment.
 
7.2 Change of Control Period. The “Change of Control Period” shall mean the
period commencing on the date of this Agreement and ending on the third
anniversary of such date; provided, however, that commencing on the date one
year after the date hereof, and on each annual anniversary of such date (such
date and each annual anniversary thereof herein referred to as the “Renewal
Date”), the Change of Control Period shall be automatically extended so as to
terminate three years after such Renewal Date, unless at least 60 days prior to
the Renewal Date the Company shall give notice to the Executive that the Change
of Control Period shall not be so extended.
 
12

--------------------------------------------------------------------------------


 
7.3 Change of Control. For purposes of this Agreement, a “Change of Control”
shall mean:
 
(a) the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 15% or more of either (A) the then outstanding Common Shares the Company (the
“Outstanding Shares”) or (B) the combined voting power of the then outstanding
voting securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Voting Securities”); provided, however, that for
purposes of this Subsection 7.3(a) the following acquisitions shall not
constitute a Change of Control: (w) Company-sponsored recapitalization that is
approved by the Incumbent Board, as defined below; (x) a capital raise initiated
by the Company where the Incumbent Board remains for at least at least 548 days
after the closing date of the raise, or (y) an acquisition of another company or
asset(s) initiated by the Company and where the Company’s shareholders
immediately after the transaction own at least 51% of the equity of the combined
concern; or
 
(b) individuals who, as of the date of this Agreement, constitute the Company’s
Board (the “Incumbent Board”) cease for any reason to constitute a majority of
such Board of Directors; provided, however, that any individual becoming a
director of the Company shareholders subsequent to the date hereof whose
election, or nomination for election by the Company’s shareholders was approved
by a vote of a majority of the directors of the Company then comprising the
Incumbent Board shall be considered as though such individual were a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of either an actual or
threatened election contest or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Company Board; or
 
(c) consummation of a reorganization, merger, amalgamation or consolidation of
the Company, with or without approval by the shareholders of the Company, in
each case, unless, following such reorganization, merger, amalgamation or
consolidation, (i) more than 50% of, respectively, the then outstanding shares
of common stock (or equivalent security) of the company resulting from such
reorganization, merger, amalgamation or consolidation and the combined voting
power of the then outstanding voting securities of such company entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Shares and Outstanding
Voting Securities immediately prior to such reorganization, merger, amalgamation
or consolidation in substantially the same proportions as their ownership,
immediately prior to such reorganization, merger, amalgamation or consolidation,
of the Outstanding Shares and Outstanding Voting Securities, as the case may be,
(ii) no Person (excluding a parent of the Company that may come into being after
the date of this Agreement through any transaction deliberately undertaken by
the Company after an affirmative vote of its Incumbent Directors and the Company
shareholders), any employee benefit plan (or related trust) of the Company or
such company resulting from such reorganization, merger, amalgamation or
consolidation, and any Person beneficially owning, immediately prior to such
reorganization, merger, amalgamation or consolidation, directly or indirectly,
15% or more of the Outstanding Shares or Outstanding Voting Securities, as the
case may be) beneficially owns, directly or indirectly, 15% or more of,
respectively, the then outstanding shares of common stock (or equivalent
security) of the company resulting from such reorganization, merger,
amalgamation or consolidation or the combined voting power of the then
outstanding voting securities of such company entitled to vote generally in the
election of directors, and (ii) a majority of the members of the board of
directors of the company resulting from such reorganization, merger,
amalgamation or consolidation were members of the Incumbent Board at the time of
the execution of the initial agreement providing for such reorganization,
merger, amalgamation or consolidation; or
 
13

--------------------------------------------------------------------------------


 
(d) consummation of a sale or other disposition of all or substantially all the
assets of the Company, with or without approval by the shareholders of the
Company, other than to a corporation, with respect to which following such sale
or other disposition, (i) more than 50% of, respectively, the then outstanding
shares of common stock (or equivalent security) of such corporation and the
combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Shares and Outstanding Voting Securities immediately prior to such
sale or other disposition in substantially the same proportion as their
ownership, immediately prior to such sale or other disposition, of the
Outstanding Shares and Outstanding Voting Securities, as the case may be,
(ii) no Person (excluding the Company, any employee benefit plan (or related
trust) of the Company or such corporation, and any Person beneficially owning,
immediately prior to such sale or other disposition, directly or indirectly, 15%
or more of the Outstanding Shares or Outstanding Voting Securities, as the case
may be) beneficially owns, directly or indirectly, 15% or more of, respectively,
the then outstanding shares of common stock (or equivalent security) of such
corporation or the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, and (C) a majority of the members of the board of directors of such
corporation were members of the Incumbent Board at the time of the execution of
the initial agreement or action of the Incumbent Board providing for such sale
or other disposition of assets of the Company; or
 
(e) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company. 
 
ARTICLE EIGHT
 
MISCELLANEOUS
 
8. Miscellaneous.
 
8.1 Benefit. This Agreement shall inure to the benefit of and be binding upon
each of the Parties, and their respective successors. This Agreement shall not
be assignable by any Party without the prior written consent of the other Party.
The Company shall require any successor, whether direct or indirect, to all or
substantially all the business and/or assets of the Company to expressly assume
and agree to perform, by instrument in a form reasonably satisfactory to
Executive, this Agreement and any other agreements between Executive and the
Company or any of its subsidiaries, in the same manner and to the same extent as
the Company.
 
14

--------------------------------------------------------------------------------


 
8.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with the laws of the State of Colorado without resort to any
principle of conflict of laws that would require application of the laws of any
other jurisdiction; provided, however, that Delaware law shall govern with
respect to the Executive’s rights under a Change of Control under Article Seven
herein.
 
8.3 Counterparts. This Agreement may be executed in counterparts and via
facsimile, each of which shall be deemed to constitute an original, but all of
which together shall constitute one and the same Agreement. Each such
counterpart shall become effective when one counterpart has been signed by each
Party thereto.
 
8.4 Headings. The headings of the various articles and sections of this
Agreement are for convenience of reference only and shall not be deemed a part
of this Agreement or considered in construing the provisions thereof.
 
8.5 Severability. Any term or provision of this Agreement that shall be
prohibited or declared invalid or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
declaration, without invalidating the remaining terms and provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction, and if any term or provision of this Agreement is held by any
court of competent jurisdiction to be void, voidable, invalid or unenforceable
in any given circumstance or situation, then all other terms and provisions
hereof, being severable, shall remain in full force and effect in such
circumstance or situation, and such term or provision shall remain valid and in
effect in any other circumstances or situation.
 
8.6 Construction. Use of the masculine pronoun herein shall be deemed to refer
to the feminine and neuter genders and the use of singular references shall be
deemed to include the plural and vice versa, as appropriate. No inference in
favor of or against any Party shall be drawn from the fact that such Party or
such Party’s counsel has drafted any portion of this Agreement.
 
8.7 Equitable Remedies. The Parties hereto agree that, in the event of a breach
of this Agreement by either Party, the other Party, if not then in breach of
this Agreement, may be without an adequate remedy at law owing to the unique
nature of the contemplated relationship. In recognition thereof, in addition to
(and not in lieu of) any remedies at law that may be available to the
non-breaching Party, the non-breaching Party shall be entitled to obtain
equitable relief, including the remedies of specific performance and injunction,
in the event of a breach of this Agreement, by the Party in breach, and no
attempt on the part of the non-breaching Party to obtain such equitable relief
shall be deemed to constitute an election of remedies by the non-breaching Party
that would preclude the non-breaching Party from obtaining any remedies at law
to which it would otherwise be entitled.
 
8.8 Attorney’s Fees. If any Party hereto shall bring an action at law or in
equity to enforce its rights under this Agreement, the prevailing Party in such
action shall be entitled to recover from the Party against whom enforcement is
sought its costs and expenses incurred in connection with such action (including
fees, disbursements and expenses of attorneys and costs of investigation). In
the event that Executive institutes any legal action to enforce Executive’s
legal rights hereunder, or to recover damages for breach of this Agreement,
Executive, if Executive prevails in whole or in part, shall be entitled to
recover from the Company reasonable attorneys’ fees and disbursements incurred
by Executive with respect to the claims or matters on which Executive has
prevailed.
 
15

--------------------------------------------------------------------------------


 
8.9 No Waiver. No failure, delay or omission of or by any Party in exercising
any right, power or remedy upon any breach or default of any other Party, or
otherwise, shall impair any such rights, powers or remedies of the Party not in
breach or default, nor shall it be construed to be a waiver of any such right,
power or remedy, or an acquiescence in any similar breach or default; nor shall
any waiver of any single breach or default be deemed a waiver of any other
breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any Party of any
provisions of this Agreement must be in writing and be executed by the Parties
and shall be effective only to the extent specifically set forth in such
writing.
 
8.10 Remedies Cumulative. All remedies provided in this Agreement, by law or
otherwise, shall be cumulative and not alternative.
 
8.11 Amendment. This Agreement may be amended only by a writing signed by all of
the Parties hereto.
 
8.12 Entire Contract. This Agreement and the documents and instruments referred
to herein constitute the entire contract between the parties to this Agreement
and supersede all other understandings, written or oral, with respect to the
subject matter of this Agreement.
 
8.13 Survival. This Agreement shall constitute a binding obligation of the
Company and any successor thereto. Notwithstanding any other provision in this
Agreement, the obligations under Articles 5 and 6 shall survive termination of
this Agreement.
 
8.14 Savings Clause. Notwithstanding any other provision of this Agreement, if
the indemnification provisions in Exhibit A hereto or any portion thereof shall
be invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify Executive as to Expenses, judgments, fines,
penalties and amounts paid in settlement with respect to any Proceeding to the
full extent permitted by any applicable portion of this Agreement that shall not
have been invalidated and to the fullest extent permitted by applicable law.
 
8.15 Modifications and Waivers. Notwithstanding any other provision of this
Agreement, the indemnification provisions in Exhibit A hereto and the Change of
Control provisions Article Seven herein, may be amended from time to time to
reflect changes in Delaware law or for other reasons.
 
8.16 Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be deemed to have been given (i) when delivered by
hand or (ii) if mailed by certified or registered mail with postage prepaid, on
the third day after the date on which it is so mailed:
 
(a)          If to Executive:
 
Lonnie Brock
219 Gallagher Ct.
Erie, CO 80516


(b)           If to the Company:
 
Teton Energy Corporation
410 17th Street – Suite 1850
Denver, CO 80202
Attn: CEO
 
16

--------------------------------------------------------------------------------


 
or to such other address as may have been furnished to Executive by the Company
or to the Company by Executive, as the case may be.
 
8.17 No Limitation. Notwithstanding any other provision of this Agreement, for
avoidance of doubt, the parties confirm that the foregoing does not apply to or
limit Executive’s rights under Delaware law or the Company’s Corporate
Documents.
 
8.18 Non-Binding Mediation. Before commencing any legal proceeding in any court
of law, any controversy arising out of or relating to this Agreement, its
enforcement or interpretation, or because of an alleged breach, default, or
misrepresentation in connection with any of its provisions, or any other
controversy arising out of Executive’s employment, including, but not limited
to, any state or federal statutory claims, shall first be submitted to
non-binding mediation in Denver, Colorado, before a sole mediator selected from
Judicial Arbitration and Mediation Services, Inc., Denver, Colorado, or its
successor (“JAMS”), or if JAMS is no longer able to supply the mediator, such
mediator shall be selected from the American Arbitration Association, provided,
however, that provisional injunctive relief may, but need not, be sought by
either party to this Agreement in a court of law while mediation proceedings are
pending
 
IN WITNESS WHEREOF, the parties have set their hands and seals hereunto on the
date first above written.


Teton Energy Corporation
EXECUTIVE
   
By:
/s/ Karl F. Arleth
 
By:
/s/ Lonnie Brock
 

Name:
Karl F. Arleth
  Name: Lonnie Brock
Title:
President and Chief Executive Officer
 



17

--------------------------------------------------------------------------------



Schedule A


Outside Activities
Lonnie Brock


Company or
Project Name
 
Nature of
Business
 
Date Hired
or
Commenced
Involvement
 
Position
 
Compensation
 
Annual Time
Commitment, (time
away from office)
                                                                               
                 



Dated: January 1, 2008


Initials: Executive: _____  Company: ______


18

--------------------------------------------------------------------------------



Exhibit A
Indemnification Agreement
 
INDEMNIFICATION AGREEMENT
 
This INDEMNIFICATION AGREEMENT (the “Agreement”) is dated and effective as of
January 1, 2008, and is made by and between Teton Energy Corporation a Delaware
corporation (the “Company”), and Lonnie Brock, an officer or director of the
Company (the “Indemnitee”).
 
RECITALS
 
A. The Company is aware that competent and experienced persons are increasingly
reluctant to serve as directors or officers of corporations unless they are
protected by comprehensive liability insurance and/or indemnification, due to
increased exposure to litigation costs and risks resulting from their service to
such corporations, and due to the fact that the exposure frequently bears no
reasonable relationship to the compensation of such directors and officers;
 
B. The Board of Directors of the Company (the “Board”) has concluded that, to
retain and attract talented and experienced individuals to serve as officers and
directors of the Company and to encourage such individuals to make the business
decisions necessary or appropriate for the success of the Company and its
Subsidiaries (as defined in Section 1 below), it is necessary for the Company
contractually to indemnify its directors and certain of its officers, and
certain of the directors and officers of its Subsidiaries, and to assume for
itself maximum permissible liability for Expenses, losses, liabilities and
damages in connection with claims against such officers and directors relating
to their service in such capacities, and has further concluded that the failure
to provide such contractual indemnification could result in significant harm to
the Company and its Subsidiaries and the Company’s stockholders;
 
C. The statutes and judicial decisions regarding the duties of directors and
officers are often difficult to apply, ambiguous, or conflicting, and therefore
fail to provide such directors and officers with adequate, reliable knowledge of
legal risks to which they are exposed or information regarding the proper course
of action to take;
 
D. Plaintiffs often seek damages in such large amounts and the costs of
litigation may be so great (whether or not the case is meritorious), that the
defense and/or settlement of such litigation may be beyond the personal
resources of directors and officers;
 
E. Section 145 of the General Corporation Law of Delaware, under which the
Company is organized (the “GCL”), empowers the Company to indemnify by agreement
its officers, directors, employees and agents, and persons who serve, at the
request of the Company, as directors, officers, employees or agents of other
corporations or enterprises, and expressly provides that the indemnification
provided by the GCL is not exclusive; further the provisions of the Amended
Certificate of Incorporation of the Company (the “Certificate of Incorporation”)
specifically state that the rights to indemnification and payment of expenses
described therein are not exclusive, and thereby contemplate that contracts with
respect to indemnification and payment of Expenses by the Company and similar
obligations of the Company may be entered into by and between the Company and
persons entitled to such rights described in the Certificate of Incorporation;
and
 

--------------------------------------------------------------------------------


 
F. The Company desires and has requested the Indemnitee to serve or continue to
serve as a director or officer of the Company. As an inducement to serve and in
consideration for such service, the Company has agreed to indemnify the
Indemnitee for claims for damages arising out of or related to the performance
of such services to the Company in accordance with the terms and conditions set
forth in this Agreement.
 
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
 
1. Definitions.
 
1.1. Agent. For the purposes of this Agreement, “Agent” of the Company means any
person who is or at any time was a director or officer of the Company or a
subsidiary of the Company; or is or at any time was serving at the request of,
for the convenience of, or to represent the interest of the Company or a
subsidiary of the Company as a director or officer of another foreign or
domestic corporation, partnership, joint venture, trust or other enterprise or
an affiliate of the Company; or was a director or officer of another enterprise
or affiliate of the Company at the request of, for the convenience of, or to
represent the interests of such predecessor corporation. The term “enterprise”
includes any employee benefit plan of the Company, its subsidiaries, affiliates
and predecessor corporations.
 
1.2. Change in Control. “Change in Control” means a change in control of the
Company occurring after January 1, 2008, of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934 (the “Act”), whether or not the Company is
then subject to such reporting requirement; provided, however, that, without
limitation, such a Change in Control shall be deemed to have occurred if after
January 1, 2008, (i) any “person” (as such term is used in Sections 13(d) and
14(d) of the Act) other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Act), directly or
indirectly, of securities of the Company representing 15% or more of the
combined voting power of the Company’s then-outstanding securities without the
prior approval of at least two-thirds of the members of the board of directors
of the Company in office immediately prior to such person attaining such
percentage interest; (ii) there occurs a proxy contest, or the Company is a
party to a merger, consolidation, sale of assets, plan of liquidation or other
reorganization not approved by at least two-thirds of the members of the board
of directors of the Company then in office, as a consequence of which members of
the board of directors in office immediately prior to such transaction or event
constitute less than a majority of the board of directors thereafter; or (iii)
during any period of two consecutive years, other than as a result of an event
described in clause (ii) of this subsection (c), individuals who at the
beginning of such period constituted the board of directors of the Company
(including for this purpose any new director whose election or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who were directors at the
beginning of such period) cease for any reason to constitute at least a majority
of the board of directors.
 
2

--------------------------------------------------------------------------------


 
1.3. Company. As used herein the term “Company” includes all successors and
assigns to the Company, including, without limitation, any corporation or other
entity that is a successor to the Company by virtue of a Change in Control.
 
1.4. Controlled. “Controlled” means subject to the power to exercise a
controlling influence over the management or policies of a corporation,
partnership, joint venture, trust or other entity.
 
1.5. Expenses. For purposes of this Agreement, “Expenses” includes all direct
and indirect costs of any type or nature whatsoever (including, without
limitation, attorneys’ fees and related disbursements and retainers, costs of
travel, other out-of-pocket costs such as fees and disbursements of expert
witnesses, private investigators and professional advisors, court costs,
transcript costs, fees of experts, duplicating, printing, and binding costs,
telephone and fax transmission charges, postage, delivery services, secretarial
services and other disbursements and expenses and reasonable compensation for
time spent by the Indemnitee for which he is not otherwise compensated by the
Company or any third party) actually and reasonably incurred by the Indemnitee
in connection with the investigation, defense or appeal of a proceeding or
establishing or enforcing a right to indemnification or advancement of expenses
under this Agreement, Section 145 of the GCL or otherwise.
 
1.6. Proceeding. For the purposes of this Agreement, a “Proceeding” means any
threatened, pending, or completed action, suit, arbitration, alternate dispute
resolution process, investigation, administrative hearing, appeal, inquiry or
other proceeding, whether civil, criminal, administrative, investigative or any
other type whatsoever, whether formal or informal, including a proceeding
initiated by Indemnitee pursuant to Section 9 of this Agreement to enforce
Indemnitee’s rights hereunder.
 
1.7. Subsidiary. For purposes of this Agreement, “Subsidiary” means any
corporation, partnership, limited liability company, trust, joint venture, or
other entity of which more than fifty percent (50%) of the outstanding voting
securities is owned directly or indirectly by the Company, by the Company and
one or more of its subsidiaries or by one or more of the Company’s subsidiaries.
 
2. Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve
as an agent of the Company, at the will of the Company (or under separate
agreement, if such agreement exists), in the capacity the Indemnitee currently
serves as an agent of the Company, faithfully and to the best of his ability, so
long as he is duly appointed or elected and qualified in accordance with the
applicable provisions of the charter documents of the Company or any Subsidiary
of the Company; provided, however, that the Indemnitee may at any time and for
any reason resign from such position (subject to any contractual obligation that
the Indemnitee may have assumed apart from this Agreement), and the Company or
any Subsidiary shall have no obligation under this Agreement to continue the
Indemnitee in any such position. For the avoidance of doubt, the Company and
Indemnitee each acknowledge and agree that the resignation or other termination
of Indemnitee as an agent of the Company under this paragraph 2 shall not impair
any right that Indemnitee may otherwise have to be indemnified under the terms
of this Agreement.
 
3

--------------------------------------------------------------------------------


 
3. Directors’ and Officers’ Insurance. The Company shall, to the extent that the
Board determines it to be economically reasonable, maintain a policy of
directors’ and officers’ liability insurance (“D&O Insurance”), on such terms
and conditions as may be approved by the Board.
 
4. Mandatory Indemnification. Subject to Section 9 below, the Company shall
indemnify and hold the Indemnitee harmless to the fullest extent permitted by
the GCL. Without limiting the generality of the foregoing, the Company shall
indemnify and hold harmless the Indemnitee as follows:
 
4.1. Third Party Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any proceeding (other than an action by or
in the right of the Company) by reason of the fact that he is or at any time was
an agent of the Company, or by reason of anything done or not done by him in any
such capacity, against any and all claims, expenses and liabilities of any type
whatsoever (including, but not limited to, attorneys’ fees, judgments, fines,
ERISA excise taxes or penalties and amounts paid in settlement) actually and
reasonably incurred by him in connection with the investigation, defense,
settlement or appeal of such proceeding if he acted in good faith and in a
manner he reasonably believed to be in, or not opposed to, the best interests of
the Company and, with respect to any criminal action or proceeding, had no
reasonable cause to believe his conduct was unlawful; and/or
 
4.2. Derivative Actions. If the Indemnitee is a person who was or is a party or
is threatened to be made a party to any proceeding by or in the right of the
Company to procure a judgment in its favor by reason of the fact that he is or
at any time was an agent of the Company, or by reason of anything done or not
done by him in any such capacity, against any and all claims, expenses and
liabilities, including without limitation attorneys’ fees, amounts paid in
settlement of any such proceeding and all expenses actually and reasonably
incurred by him in connection with the investigation, defense, settlement, or
appeal of such proceeding if he acted in good faith and in a manner he
reasonably believed to be in, or not opposed to, the best interests of the
Company; except that no indemnification under this subsection shall be made in
respect of any claim, issue or matter as to which such person shall have been
finally adjudged, in a judgment not subject to appeal, to be liable to the
Company by a court of competent jurisdiction due to willful misconduct of a
culpable nature in the performance of his duty to the Company, unless and only
to the extent that the Court of Chancery in Delaware or the court in which such
proceeding was brought shall determine upon application that, despite the
adjudication of liability but in view of all the circumstances of the case, such
person is fairly and reasonably entitled to indemnity for such amounts which the
Court of Chancery or such other court shall deem proper; and/or
 
4

--------------------------------------------------------------------------------


 
4.3. Exception for Amounts Covered by Insurance. Notwithstanding the foregoing,
the Company shall not be obligated to indemnify the Indemnitee for expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties and amounts paid in settlement) to the
extent such have been paid directly to the Indemnitee by D&O Insurance.
 
5. Partial Indemnification and Contribution.
 
5.1. Partial Indemnification. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of any
expenses or liabilities of any type whatsoever (including, but not limited to,
judgments, fines, ERISA excise taxes or penalties and amounts paid in
settlement) incurred by him in the investigation, defense, settlement, or appeal
of a proceeding but is not entitled, however, to indemnification for all of the
total amount thereof, then the Company shall nevertheless indemnify the
Indemnitee for such total amount except as to the portion thereof to which the
Indemnitee is not entitled to indemnification.
 
5.2.  Contribution. If the Indemnitee is not entitled to the indemnification
provided in Section 4 for any reason other than the statutory limitations set
forth in the GCL, then in respect of any threatened, pending or completed
proceeding in which the Company is jointly liable with the Indemnitee (or would
be if joined in such proceeding), the Company shall contribute to the amount of
Expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred and paid or payable by the
Indemnitee in such proportion as is appropriate to reflect (i) the relative
benefits received by the Company on the one hand and the Indemnitee on the other
hand from the transaction from which such proceeding arose and (ii) the relative
fault of the Company on the one hand and of the Indemnitee on the other hand in
connection with the events which resulted in such Expenses, judgments, fines or
settlement amounts, as well as any other relevant equitable considerations. The
relative fault of the Company on the one hand and of the Indemnitee on the other
hand shall be determined by reference to, among other things, the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent the circumstances resulting in such Expenses, judgments, fines or
settlement amounts. The Company agrees that it would not be just and equitable
if contribution pursuant to this Section 5 were determined by pro rata
allocation or any other method of allocation, which does not take account of the
foregoing equitable considerations.
 
6. Mandatory Advancement of Expenses.
 
6.1. Advancement. Subject to Section 9 below, the Company shall advance all
expenses incurred by the Indemnitee in connection with the investigation,
participation, defense, settlement or appeal of any proceeding to which the
Indemnitee is a party or is threatened to be made a party by reason of the fact
that the Indemnitee is or at any time was an agent of the Company or by reason
of anything done or not done by him in any such capacity. The Indemnitee hereby
undertakes promptly to repay such amounts advanced only if, and to the extent
that, it shall ultimately be determined that the Indemnitee is not entitled to
be indemnified by the Company under the provisions of this Agreement, the
Certificate of Incorporation, or Bylaws of the Company, the GCL or otherwise.
The advances to be made hereunder shall be paid by the Company to the Indemnitee
within thirty (30) days following delivery of a written request therefor by the
Indemnitee to the Company.
 
5

--------------------------------------------------------------------------------


 
6.2. Exception. Notwithstanding the foregoing provisions of this Section 6, the
Company shall not be obligated to advance any expenses to the Indemnitee arising
from a lawsuit filed directly by the Company against the Indemnitee if an
absolute majority of the members of the Board reasonably determines in good
faith, within thirty (30) days of the Indemnitee’s request to be advanced
expenses, that the facts known to them at the time such determination is made
demonstrate clearly and convincingly that the Indemnitee acted in bad faith. If
such a determination is made, the Indemnitee may have such decision reviewed by
another forum, in the manner set forth in Sections 8.3, 8.4 and 8.5 hereof, with
all references therein to “indemnification” being deemed to refer to
“advancement of expenses,” and the burden of proof shall be on the Company to
demonstrate clearly and convincingly that, based on the facts known at the time,
the Indemnitee acted in bad faith. The Company may not avail itself of this
Section 6.2 as to a given lawsuit if, at any time after the occurrence of the
activities or omissions that are the primary focus of the lawsuit, the Company
has undergone a change in control. For this purpose, a change in control shall
mean a given person or group of affiliated persons or groups increasing their
beneficial ownership interest in the Company by at least fifteen (15) percentage
points without advance Board approval.
 
7. Notice and Other Indemnification Procedures.
 
7.1. Promptly after receipt by the Indemnitee of notice of the commencement of
or the threat of commencement of any proceeding, the Indemnitee shall, if the
Indemnitee believes that indemnification with respect thereto may be sought from
the Company under this Agreement, notify the Company of the commencement or
threat of commencement thereof.
 
7.2. If, at the time of the receipt of a notice of the commencement of a
proceeding pursuant to Section 7.1 hereof, the Company has D&O Insurance in
effect, the Company shall give prompt notice of the commencement of such
proceeding to the insurers in accordance with the procedures set forth in the
respective policies. The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such D&O Insurance policies.
 
6

--------------------------------------------------------------------------------


 
7.3. In the event the Company shall be obligated to advance the expenses for any
proceeding against the Indemnitee, the Company, if appropriate, shall be
entitled to assume the defense of such proceeding, with counsel approved by the
Indemnitee (which approval shall not be unreasonably withheld), upon the
delivery to the Indemnitee of written notice of its election to do so. After
delivery of such notice, approval of such counsel by the Indemnitee and the
retention of such counsel by the Company, the Company will not be liable to the
Indemnitee under this Agreement for any fees of counsel subsequently incurred by
the Indemnitee with respect to the same proceeding, provided that: (a) the
Indemnitee shall have the right to employ his own counsel in any such proceeding
at the Indemnitee’s expense; (b) the Indemnitee shall have the right to employ
his own counsel in connection with any such proceeding, at the expense of the
Company, if such counsel serves in a review, observer, advice, and counseling
capacity and does not otherwise materially control or participate in the defense
of such proceeding; or (c) if (i) the employment of counsel by the Indemnitee
has been previously authorized by the Company, (ii) the Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Company and the Indemnitee in the conduct of any such defense or (iii) the
Company shall not, in fact, have employed counsel to assume the defense of such
proceeding, then the fees and expenses of the Indemnitee’s counsel shall be at
the expense of the Company.
 
8. Determination of Right to Indemnification.
 
8.1. To the extent the Indemnitee has been successful on the merits or otherwise
in defense of any proceeding referred to in Section 4.1 or 4.2 of this Agreement
or in the defense of any claim, issue or matter described therein, the Company
shall indemnify the Indemnitee against expenses actually and reasonably incurred
by him in connection with the investigation, defense or appeal of such
proceeding, or such claim, issue or matter, as the case may be, including
without limitation Indemnitee’s attorneys’ fees.
 
8.2. In the event that Section 8.1 is inapplicable, or does not apply to the
entire proceeding, the Company shall nonetheless indemnify the Indemnitee unless
the Company shall prove by clear and convincing evidence to a forum listed in
Section 8.3 below that the Indemnitee has not met the applicable standard of
conduct required to entitle the Indemnitee to such indemnification.
 
8.3. The Indemnitee shall be entitled to select the forum in which the validity
of the Company’s claim under Section 8.2 hereof that the Indemnitee is not
entitled to indemnification will be heard from among the following:
 
(a) a quorum of the Board consisting of directors who are not parties to the
proceeding for which indemnification is being sought;
 
(b) the stockholders of the Company, provided however that the Indemnitee can
select a forum consisting of the stockholders of the Company only with the
approval of the Company;
 
(c) legal counsel mutually agreed upon by the Indemnitee and the Board, which
counsel shall make such determination in a written opinion;
 
(d) a panel of three arbitrators, one of whom is selected by the Company,
another of whom is selected by the Indemnitee and the last of whom is selected
by the first two arbitrators so selected; or
 
7

--------------------------------------------------------------------------------


 
(e) the Court of Chancery of Delaware or other court having jurisdiction of
subject matter and the parties.
 
8.4. As soon as practicable, and in no event later than thirty (30) days after
the forum has been selected pursuant to Section 8.3 above, the Company shall, at
its own expense, submit to the selected forum its claim that the Indemnitee is
not entitled to indemnification, and the Company shall act in the utmost good
faith to assure the Indemnitee a complete opportunity to defend against such
claim.
 
8.5. If the forum selected in accordance with Section 8.3 hereof is not a court,
then after the final decision of such forum is rendered, the Company or the
Indemnitee shall have the right to apply to the Court of Chancery of Delaware,
the court in which the proceeding giving rise to the Indemnitee’s claim for
indemnification is or was pending or any other court having jurisdiction of
subject matter and the parties, for the purpose of appealing the decision of
such forum, provided that such right is executed within sixty (60) days after
the final decision of such forum is rendered. If the forum selected in
accordance with Section 8.3 hereof is a court, then the rights of the Company or
the Indemnitee to appeal any decision of such court shall be governed by the
applicable laws and rules governing appeals of the decision of such court.
 
8.6. Notwithstanding any other provision in this Agreement to the contrary, the
Company shall indemnify the Indemnitee against all Expenses incurred by the
Indemnitee in connection with any hearing or proceeding under this Section 8
involving the Indemnitee and against all Expenses incurred by the Indemnitee in
connection with any other proceeding between the Company and the Indemnitee
involving the interpretation or enforcement of the rights of the Indemnitee
under this Agreement unless a court of competent jurisdiction finds that each of
the material claims and/or defenses of the Indemnitee in any such proceeding was
frivolous or not made in good faith.
 
9. Exceptions. Any other provision herein to the contrary notwithstanding, the
Company shall not be obligated pursuant to the terms of this Agreement:
 
9.1. Claims Initiated by Indemnitee. To indemnify or advance expenses to the
Indemnitee with respect to proceedings or claims initiated or brought
voluntarily by the Indemnitee and not by way of defense, except with respect to
proceedings specifically authorized by the Board or brought to establish or
enforce a right to indemnification and/or advancement of Expenses arising under
this Agreement, the charter documents of the Company or any Subsidiary or any
statute or law or otherwise, but such indemnification or advancement of Expenses
may be provided by the Company in specific cases if the Board finds it to be
appropriate; or
 
9.2. Unauthorized Settlements. To indemnify the Indemnitee hereunder for any
amounts paid in settlement of a proceeding unless the Company consents in
advance in writing to such settlement, which consent shall not be unreasonably
withheld; or
 
8

--------------------------------------------------------------------------------


 
9.3. Securities Law Actions. To indemnify the Indemnitee on account of any suit
in which judgment is rendered against the Indemnitee for an accounting of
profits made from the purchase or sale by the Indemnitee of securities of the
Company pursuant to the provisions of Section l6(b) of the Securities Exchange
Act of 1934 and amendments thereto or similar provisions of any federal, state
or local statutory law; or
 
9.4. Unlawful Indemnification. To indemnify the Indemnitee if a final decision
by a court having jurisdiction in the matter, in a judgment not subject to
appeal, shall determine that such indemnification is not lawful. In this
respect, the Company and the Indemnitee have been advised that the Securities
and Exchange Commission takes the position that indemnification for liabilities
arising under the federal securities laws is against public policy and is,
therefore, unenforceable and that claims for indemnification should be submitted
to appropriate courts for adjudication.
 
10. Non-Exclusivity.
 
THE PROVISIONS FOR INDEMNIFICATION AND ADVANCEMENT OF EXPENSES SET FORTH IN THIS
AGREEMENT SHALL NOT BE DEEMED EXCLUSIVE OF ANY OTHER RIGHTS WHICH THE INDEMNITEE
MAY HAVE UNDER ANY PROVISION OF LAW, THE COMPANY’S CERTIFICATE OF INCORPORATION
OR BYLAWS, THE VOTE OF THE COMPANY’S STOCKHOLDERS OR DISINTERESTED DIRECTORS,
OTHER AGREEMENTS OR OTHERWISE, BOTH AS TO ACTION IN THE INDEMNITEE’S OFFICIAL
CAPACITY AND TO ACTION IN ANOTHER CAPACITY WHILE OCCUPYING HIS POSITION AS AN
AGENT OF THE COMPANY, AND THE INDEMNITEE’S RIGHTS HEREUNDER SHALL CONTINUE AFTER
THE INDEMNITEE HAS CEASED ACTING AS AN AGENT OF THE COMPANY AND SHALL INURE TO
THE BENEFIT OF THE HEIRS, EXECUTORS AND ADMINISTRATORS OF THE INDEMNITEE.
 
11. Burden of Proof. In making a determination with respect to entitlement to
indemnification hereunder, the person or persons or entity making such
determination shall presume that Indemnitee is entitled to indemnification under
this Agreement, and the Company shall have the burden of proof to overcome that
presumption in connection with the making by any person, persons or entity of
any determination contrary to that presumption.
 
12. Duration of Agreement.
 
This Agreement shall continue until and terminate upon the later of: (a) 10
years after the date that the Indemnitee shall have ceased to serve as a
director and/or officer of the Company or director, officer, employee or agent
of any other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise which the Indemnitee served at the request of the
Company; or (b) one year after the final, nonappealable termination of any
Proceeding then pending in respect of which the Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder and of any proceeding
commenced by the Indemnitee pursuant to Section 10 of this Agreement relating
thereto.
 
9

--------------------------------------------------------------------------------


 
13. General Provisions.
 
13.1. Interpretation of Agreement. It is understood that the parties hereto
intend this Agreement to be interpreted and enforced so as to provide
indemnification and advancement of expenses to the Indemnitee to the fullest
extent now or hereafter permitted by law, except as expressly limited herein.
 
13.2. Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal, or unenforceable for any reason whatsoever, then:
 
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, all portions of any paragraphs of
this Agreement containing any such provision held to be invalid, illegal, or
unenforceable that are not themselves invalid, illegal, or unenforceable) shall
not in any way be affected or impaired thereby; and
 
(b) to the fullest extent possible, the provisions of this Agreement (including,
without limitation, all portions of any paragraphs of this Agreement containing
any such provision held to be invalid, illegal or unenforceable, that are not
themselves invalid, illegal or unenforceable) shall be construed so as to give
effect to the intent manifested by the provision held invalid, illegal or
unenforceable and to give effect to Section 13.1 hereof.
 
13.3. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.
 
13.4. Subrogation. In the event of full payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of the Indemnitee, who shall execute all documents required and
shall do all acts that may be necessary or desirable to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.
 
13.5. Counterparts. This Agreement may be executed in one or more counterparts
and via facsimile, each of which shall constitute an original, but all of which
when taken together shall constitute a single agreement.
 
13.6. Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors and assigns of the parties hereto.
 
13.7. Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given: (a) if delivered
by hand and signed for by the party addressee; or (b) if mailed by certified or
registered mail, with postage prepaid, on the third business day after the
mailing date. Addresses for notices to either party are as shown on the
signature page of this Agreement or as subsequently modified by written notice.
 
10

--------------------------------------------------------------------------------


 
13.8. Gender. The masculine, feminine or neuter pronouns used herein shall be
interpreted without regard to gender, and the use of the singular or plural
shall be deemed to include the other whenever the context so requires.
 
13.9. Governing Law. This Agreement shall be governed exclusively by and
construed according to the laws of the State of Delaware, as applied to
contracts between Delaware residents entered into and to be performed entirely
within Delaware.
 
If the GCL or any other applicable law is amended after the date hereof to
permit the Company to indemnify Indemnitee for Expenses or liabilities, or to
indemnify Indemnitee with respect to any action or Proceeding, not contemplated
by this Agreement, then this Agreement (without any further action be either
party hereto) shall automatically be deemed to be amended to require that the
Company indemnify Indemnitee to the fullest extent permitted by the GCL.
 
13.10. Consent to Jurisdiction. The Company and the Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Delaware
for all purposes in connection with any action or proceeding, which arises out
of or relates to this Agreement.
 
13.11. Attorneys’ Fees. In the event Indemnitee is required to bring any action
to enforce rights under this Agreement (including, without limitation, the
payment or reimbursement of expenses of any proceeding described in Section 4),
the Indemnitee shall be entitled to all reasonable fees and expenses in bringing
and pursuing such action, unless a court of competent jurisdiction finds each of
the material claims of the Indemnitee in any such action was frivolous and not
made in good faith.


[Balance of the Page Intentionally Left Blank]
 
11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first written above.
 
TETON ENERGY CORPORATION
 
INDEMNITEE
     
By:
/s/ Karl F. Arleth
 
By:
/s/ Lonnie Brock
Name:
Karl F. Arleth
 
Name:
Lonnie Brock
Title:
President and Chief Executive Officer
 
Title:
Chief Financial Officer and
Executive Vice-President

 
Date: December 11, 2007
Date: December 11, 2007
   
Address:
Teton Energy Corporation
410 17th Street – Suite 1850
Denver, CO 80202
Address:
219 Gallagher Court
Erie, CO 80516

 
12

--------------------------------------------------------------------------------


 
Exhibit B


Form of Restricted Stock Agreement
 
TETON ENERGY CORPORATION


2005 Long Term Incentive Plan


FORM OF RESTRICTED STOCK AWARD AGREEMENT


THIS AGREEMENT is made as of this [___] day of [_______] 200[_], by and between
Teton Energy Corporation, a Delaware corporation (the “Company”), and
[__________] (“Participant”).


The Company, pursuant to its 2005 Long Term Incentive Plan (the “Plan”), hereby
grants the following stock award to Participant, which award shall have the
terms and conditions set forth in this Agreement:



 
1.
Award

 
The Company, effective as of the date of this Agreement, hereby grants to
Participant a restricted stock award of [________] shares (the “Shares”) of
common stock, par value $0.001 per share, of the Company (the “Common Stock”),
subject to the terms and conditions set forth herein.



 
2.
Vesting

 
Subject to the terms and conditions of this Agreement, the Shares shall vest in
Participant as follows: the Shares shall vest ratably over a three-year period,
with one-third of the Shares ([______]) vesting on [________], 200[_];one-third
of the Shares ([______]) vesting on [________], 200[_], and the balance or
[_______] of the Shares vesting on [________], 200[_], if, and only if,
Participant remains continuously employed by the Company from the date hereof
until each respective vesting date, and subject to the forfeiture provisions
below.  Vesting of the Shares shall be accelerated to an earlier date only under
the following conditions:



 
(a)
in the event of a Change in Control of Company (as defined in the attached
Exhibit A), and provided that Participant remains continuously in the service of
or employed by the Company until the effective date of such Change in Control,
all unvested Shares granted under this Agreement shall become immediately vested
on the effective date of the Change in Control;




 
(b)
in the event that Participant’s employment by or service provision for the
Company is terminated because Participant becomes in the service of a new owner
of any business of the Company pursuant to a Change in Control event, and
provided that Participant remains continuously employed by or in the service of
the Company until the date of closing of the Change in Control event, all
unvested Shares granted under this Agreement shall become immediately vested as
of the last date of Participant’s service to or employment by the Company; or




 
(c)
in the event that Participant’s service to the Company is involuntarily
terminated by the Company without cause within one year following a Change in
Control Event, and provided that Participant remains continuously in the service
of the Company until the date of such involuntary termination, all unvested
Shares granted under this Agreement shall become immediately vested as of the
last date of Participant’s employment with or service for the Company.

 

--------------------------------------------------------------------------------


 

 
(d)
in the event that the Participant’s employment with or service to the Company
terminates because of death or Disability or at the request of the Chief
Executive Officer of the Company (other than for Cause) or of a U.S. government
agency, all the Shares issuable under this award will vest on such termination.
Except to the extent provided in the preceding sentence or unless specifically
provided in this Agreement or in a side letter thereto, this award will not vest
upon the Participant’s retirement. On the Vesting Date (or promptly thereafter),
the Company will deliver to the Participant a certificate representing the
Shares which have vested on such date. For purposes of this Agreement, the term
“Disability” shall be defined as any condition which shall render the
Participant incapable of fulfilling his or her obligations hereunder because of
injury or physical or mental illness, and such incapacity shall exist or
reasonably may be expected, upon the competent medical opinion of a doctor
chosen by the Company, for a period exceeding 60 consecutive days or 120
nonconsecutive days within a six-month period.




 
3.
Restriction on Transfer

 
Until the Shares vest pursuant to Section 2 hereof, none of the Shares may be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of or
encumbered, and no attempt to transfer the Shares, whether voluntary or
involuntary, by operation of law or otherwise, shall vest the transferee with
any interest or right in or with respect to the Shares.



 
4.
Forfeiture

 
If Participant ceases to be an employee of or otherwise providing services to
the Company or any majority-owned affiliate of the Company for any reason prior
to the vesting of the Shares pursuant to Section 2 hereof, Participant’s rights
to the unvested portion of the Shares shall be immediately and irrevocably
forfeited.



 
5.
Issuance and Custody of Certificate

 

 
(a)
The Company shall cause to be issued one or more stock certificates, registered
in the name of Participant, evidencing the Shares.  Each such certificate
(except for certificates in respect of shares to be sold for taxes) shall bear
the following legend:

 
“The shares of common stock represented by this certificate are subject to
forfeiture, and the transferability of this certificate and the shares of stock
represented hereby are subject to the restrictions, terms and conditions
(including restrictions against transfer) contained in the 2005 Long Term
Incentive Plan (the “Plan”) and a Restricted Stock Award Agreement (the
“Agreement”) entered into between Teton Energy Corporation and the registered
owner of such shares.  Copies of the Plan and the Agreement are on file in the
office of the Secretary of Teton Energy Corporation, 410 17th Street, Suite
1850, Denver, Colorado 80202.”
 

 
(b)
Participant shall execute stock powers relating to the Shares and deliver the
same to the Company.  Company shall use such stock powers only for the purpose
of canceling any unvested Shares that are forfeited.

 

 
(c)
Each certificate issued pursuant to Section 5(a) hereof, together with the stock
powers relating to the Shares, shall be deposited by the Company with the
Secretary of the Company or a custodian designated by the Secretary.  The
Secretary or such custodian shall issue a receipt to Participant evidencing the
certificate or certificates held which are registered in the name of
Participant.

 

 
(d)
After any Shares vest pursuant to Section 2 hereof, the Company shall promptly
cause to be issued a certificate or certificates evidencing such vested Shares,
free of the legend provided in section 5(a) hereof, and shall cause such
certificate or certificates to be delivered to Participant or Participant’s
legal representatives, beneficiaries or heirs.

 
2

--------------------------------------------------------------------------------


 

 
6.
Distributions and Adjustments

 

 
(a)
If all or any portion of the Shares vest in Participant subsequent to any change
in the number or character of Shares of Common Stock (through stock dividend,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of Shares
of Common Stock or other securities of the Company, issuance of warrants or
other rights to purchase Shares of Common Stock or other securities of the
Company or other similar corporate transaction or event affecting the Shares
such that an adjustment is determined by the Compensation Committee of the Board
of Directors (the “Committee”) to be appropriate in order to prevent dilution or
enlargement of the interest represented by the Shares), Participant shall then
receive upon such vesting the number and type of securities or other
consideration which he would have received if the Shares had vested prior to the
event changing the number or character of outstanding Shares of Common Stock.

 

 
(b)
Any additional Shares of Common Stock, any other securities of the Company and
any other property (except for cash dividends) distributed with respect to the
Shares prior to the date the Shares vest shall be subject to the same
restrictions, terms and conditions as the Shares.  Any cash dividends payable
with respect to the Shares shall be distributed to Participant at the same time
cash dividends are distributed to shareholders of the Company generally.

 

 
(c)
Any additional Shares of Common Stock, any securities and any other property
(except for cash dividends) distributed with respect to the Shares prior to the
date such Shares vest shall be promptly deposited with the Secretary or the
custodian designated by the Secretary to be held in custody in accordance with
Section 5(c) hereof.

 

 
7.
Taxes

 

 
(a)
In order to provide the Company with the opportunity to claim the benefit of any
income tax deduction which may be available to it in connection with this
restricted stock award, and in order to comply with all applicable federal or
state tax laws or regulations, the Company may take such action as it deems
appropriate to assure that, if necessary, all applicable federal or state income
and social security taxes are withheld or collected from Participant, including
through means of grossing up the grant to so provide for the collection of such
taxes.

 

 
(b)
Participant may elect to satisfy his federal and state income tax withholding
obligations in connection with this restricted stock award by (i) having the
Company withhold a portion of the shares of Common Stock otherwise to be
delivered upon vesting of this restricted stock award having a fair market value
equal to the amount of federal and state income taxes required to be withheld in
connection with this restricted stock award, in accordance with the rules of the
Committee, or (ii) delivering to the Company shares of Common Stock other than
the shares to be delivered upon vesting of this restricted stock award having a
fair market value equal to such taxes, in accordance with the rules of the
Committee.

 
3

--------------------------------------------------------------------------------


 

 
(c)
Notwithstanding clause 7(b) above, if Participant elects, in accordance with
Section 83(b) of the Internal Revenue Code of 1986, as amended, to recognize
ordinary income in the year of acquisition of the Shares, the Company may
require at the time of such election an additional payment for withholding tax
purposes based on the fair market value of such Shares as of the date of the
acquisition of such Shares by Participant.




 
8.
Confidentiality, Non-Competition And Non-Solicitation 



In consideration of Participant’s receipt of this award, Participant agrees as
follows:
 

 
(a)
Participant will hold in a fiduciary capacity for the benefit of the Company all
information, knowledge or data relating to the Company or any Subsidiaries and
their respective businesses which the Company or any Subsidiaries consider to be
proprietary, trade secret or confidential that Participant obtains or have
previously obtained during its service and that is not public knowledge (other
than as a result of Participant’s violation of this provision) (“Confidential
Information”). Participant will not directly or indirectly use any Confidential
Information for any purpose not associated with the activities of the Company or
any Subsidiaries, or communicate, divulge or disseminate Confidential
Information to any person or entity not authorized by the Company or any
Subsidiaries to receive it at any time during or after Participant’s service,
except with the prior written consent of the Company or as otherwise required by
law or legal process.




 
(b)
For a period of two years after the termination of Participant’s service, for
any reason, voluntary or involuntary, Participant will not, without the written
consent of the Company, directly or indirectly, engage or hold an interest in
any company listed in Exhibit B, or any subsidiary or affiliate of such company
(the “Competing Businesses”), or directly or indirectly have any interest in,
own, manage, operate, control, be connected with as a stockholder (other than as
a holder of less than five percent (5%) of any class of publicly traded
securities of any such Competing Business). Participant and the Company
explicitly acknowledge that the companies, entities, or interests identified in
Exhibit C were owned by Participant prior to his employment with the Company and
are specifically approved.

 

 
(c)
For a period of one year after the termination of Participant’s service, for any
reason, Participant will not, without the written consent of the Company,
directly or indirectly solicit, entice, persuade or induce any person to leave
the employment of the Company or any Subsidiaries (other than persons employed
in a clerical, non-professional or non-management position).




 
(d)
Participant understands and agrees that the restrictions set forth above,
including, without limitation, the duration, and the business scope of such
restrictions, are reasonable and necessary to protect the legal interests of the
Company. Participant further agrees that the Company will be entitled to seek
injunctive relief in the event of any actual or threatened breach of such
restrictions. In addition, Participant also agrees that in the event it is found
by a court of law to have violated the confidentiality provisions of this
Agreement, that an adequate remedy will including, among other things, the
immediate forfeit of all shares (whether or not vested) and disgorgement of any
profit associated with this grant. If any provision of this Agreement is
determined to be unenforceable by any court, then such provision will be
modified or omitted only to the extent necessary to make the remaining
provisions of this Agreement enforceable.

 
4

--------------------------------------------------------------------------------




 
9.
Miscellaneous

 

 
(a)
This Agreement is issued pursuant to the Plan and is subject to its terms. 
Participant hereby acknowledges receipt of a copy of the Plan.  The Plan is also
available for inspection during business hours at the principal office of the
Company.

 

 
(b)
This Agreement shall not confer on Participant any right with respect to
continuance of service of or employment by the Company or any of its
subsidiaries.




 
(c)
This award is governed by and subject to the terms and conditions of the Plan,
which contain important provisions of this award and form a part of this
Agreement. Copies of the Plan are being provided to or have been provided to
Participant, along with a summary of the Plan. If there is any conflict between
any provision of this Agreement and the Plan, this Agreement will control,
unless the provision is not permitted by the Plan, in which case the provision
of the Plan will apply. Participant’s rights and obligations under this
Agreement are also governed by and are subject to applicable U.S. laws and
foreign laws.




 
(d)
This Agreement may be executed via facsimile and in counterparts, each of which
shall be considered an original, but all of which together shall constitute one
and the same Agreement.




 
(e)
This Agreement shall be governed by and construed under the internal laws of the
State of Colorado, without regard for conflicts of laws principles thereof.

 
5

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.
 
 
TETON ENERGY CORPORATION
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
Its:
Chairman
 
 
 
 
 
 
 
 
PARTICIPANT
 
 
 
 
 
 
 
 
 
 

 
 
Grantee:
 
No. of Shares:
 
Grant Date:
 
Vesting Date:
 
 
 
 
 
 
                             

 
6

--------------------------------------------------------------------------------


 
Exhibit A
 
Change In Control.
 
(i)
For purposes of this Agreement and this Exhibit A, a Change in Control” of the
Company shall mean:

 

 
(a)
a change in control of the Company of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
whether or not the Company is then subject to such reporting requirement;

 

 
(b)
the public announcement (which, for purposes of this definition, shall include,
without limitation, a report filed pursuant to Section 13(d) of the Exchange
Act) by the Company or any “person” (as such term is used in Sections 13(d) and
14(d) of the Exchange Act) that such person has become the “beneficial owner”
(as defined in Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of securities of the Company representing 15% or more of the
combined voting power of the Company’s then outstanding securities, determined
in accordance with Rule 13d-3, excluding, however, any securities acquired
directly from the Company (other than an acquisition by virtue of the exercise
of a conversion privilege unless the security being so converted was itself
acquired directly from the Company); however, that for purposes of this clause
the term “person” shall not include the Company, any subsidiary of the Company
or any employee benefit plan of the Company or of any subsidiary of the Company
or any entity holding shares of Common Stock organized, appointed or established
for, or pursuant to the terms of, any such plan;

 

 
(c)
the Continuing Directors cease to constitute a majority of the Company’s Board
of Directors;

 

 
(d)
consummation of a reorganization, merger or consolidation of, or a sale or other
disposition of all or substantially all of the assets of, the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the persons who were the beneficial
owners of the Company’s outstanding voting securities immediately prior to such
Business Combination beneficially own voting securities of the corporation
resulting from such Business Combination having more than 50% of the combined
voting power of the outstanding voting securities of such resulting Corporation
and (B) at least a majority of the members of the Board of Directors of the
corporation resulting from such Business Combination were Continuing Directors
at the time of the action of the Board of Directors of the Company approving
such Business Combination;

 

 
(e)
approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or

 

 
(f)
the majority of the Continuing Directors determine in their sole and absolute
discretion that there has been a change in control of the Company.

 
7

--------------------------------------------------------------------------------


 
(ii)
“Continuing Director” shall mean any person who is a member of the Board of
Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined below) or an Affiliate or
Associate (as defined below) of an Acquiring Person, or a representative of an
Acquiring Person or of any such Affiliate or Associate, and who (x) was a member
of the Board of Directors on the date of this Agreement as first written above
or (y) subsequently becomes a member of the Board of Directors, if such 
person’s initial nomination for election or initial election to the Board of
Directors is recommended or approved by a majority of the Continuing Directors. 
For purposes of this subparagraph (ii), “Acquiring Person” shall mean any
“person” (as such term is used in Sections 13(d) and 14(d) of the Exchange Act)
who or which, together with all Affiliates and Associates of such person, is the
“beneficial owner” (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing 20% or
more of the combined voting power of the Company’s then outstanding securities,
but shall not include the Company, any subsidiary of the Company or any employee
benefit plan of the Company or of any subsidiary of the Company or any entity
holding shares of Common Stock organized, appointed or established for, or
pursuant to the terms of, any such plan; and “Affiliate” and “Associate” shall
have the respective meanings ascribed to such terms in Rule 12b-2 promulgated
under the Exchange Act.

 
8

--------------------------------------------------------------------------------



Exhibit B


Prohibited Activities or Ownership Interests




None.
 
9

--------------------------------------------------------------------------------


 
Exhibit C


Permitted Activities or Ownership Interests




None.
 
10

--------------------------------------------------------------------------------

